EXHIBIT B
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                1 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                2 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                3 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                4 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                5 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                6 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                7 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                8 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                9 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                10 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                11 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                12 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                13 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                14 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                15 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                16 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                17 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 2                                 RECEIVED NYSCEF: 08/04/2017




                                18 of 18
